    Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS

STEVEN F. HOTZE, et al.                   )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           ) Civil Action No. 4:20-cv-2104
                                          )
GOVERNOR KGREG ABBOTT,                    )
In his individual capacity,               )
THE STATE OF TEXAS,                       )
TEXAS HEALTH AND HUMAN                    )
SERVICES COMMISSION                       )
(Texas DSHS),                             )
PHIL WILSON,                              )
In his official capacity as Executive Director
                                          )    of
Texas DSHS, JOHN WILLIAM                  )
HELLERSTEDT, MD                           )
In his official capacity as mayor of the )
City of Houston, Texas, and               )
HOUSTON FIRST                             )
CORRPORATION                              )
                                          )
      Defendants.                         )


    JOINT EMERGENCY MOTION TO DISSOLVE PRELIMINARY
       INJUNCTION, AND MOTION TO STAY PRELIMINARY
                       INJUNCTION
      Subject to later filed motions to dismiss, Petitioners Sylvester Turner and

Houston First Corporation (“Houston First”) jointly move to dissolve this

Court’s preliminary injunction, dated July 19, 2019, and to stay that preliminary

injunction pending resolution by the Fifth Circuit.


                                       1
     Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 2 of 10



                                  MOTION TO DISSOLVE

I.     The Court’s Order Is Void Because It Was Issued Without Any Notice
       and Does Not Comply with Rule 65

       Defendants object to the Court’s issuance of a purported preliminary

injunction without notice. It is undisputed that Defendants Houston First and

Turner received no notice at all of any preliminary injunction hearing in

violation of Fed. R. Civ. P. 65(a)(1). Advance notice is critical because a trial

court has the ability to consolidate a preliminary injunction hearing and trial on

the merits. See Fed. R. Civ. P. 65(a)(2). Compliance with notice provisions is,

therefore, mandatory. Parker v. Ryan, 960 F.3d 543, 544 (5th Cir. 1992). That fact

alone renders this Court’s July 17 order improper and void and requires its

immediate dissolution. Williams v. McKeithen, 939 F.2d 100, 1005-06 (5th Cir.

1991). Notice of another proceeding does not suffice.

       Yet, even if Defendants had received notice of a preliminary injunction

hearing on July 17, the U.S. Supreme Court has held that preliminary

injunctions cannot be issued on the same-day notice given here with regard to the

motions for temporary restraining order/motion to reconsider.1 As a matter of


1
  See Fed. R. Civ. P. 65(a)(1); Williams, 939 F.3d at 1105-06. As the Supreme Court held in
Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers Local No. 70, 415 U.S.
423, 433 n. 7 (1974): “[t]his informal, same-day notice, desirable though it may be before a
restraining order is issued, is no substitute for the more thorough notice requirements which must be
satisfied to obtain a preliminary injunction of potentially unlimited duration …” (emphasis supplied);
In that case, as in this one, there was some confusion as to the Court’s action. It explained:
                                                  2
     Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 3 of 10



law then, there can be no “fair opportunity to oppose the application and to

prepare for such opposition” when, as here, there was no indication that the

Court was even considering a preliminary injunction until after it had purported

to rule, notice of another proceeding was all that is given, and even that notice

came on the same day, within just hours, of the hearing.

       It is undisputed that, when this Court held its temporary restraining order

hearing/motion for reconsideration of the denial of a temporary restraining

order on July 17, leave had not been granted to add the Republican Party of

Texas (“RPT”), leave was never sought or granted at the July 17 hearing.

Plaintiffs’ amended pleadings purporting to add the RPT had barely been on file

twelve hours. Defendants had barely four hours’ notice of the July 17 hearing on

the temporary restraining order.2

       It is also undisputed that the only relief Plaintiffs ever sought at any

hearings conducted since Defendant Turner and Houston First were hastily

added to the underlying lawsuit last week was an emergency temporary restraining


“the notice required by Rule 65(a) before a preliminary injunction can issue implies a hearing
in which the defendant is given a fair opportunity to oppose the application and to prepare for such
opposition.” Id. at 44, n.7 (emphasis supplied).
2
 Counsel for Plaintiffs represented to counsel for Houston First, on June 15, after the district
court denied his clients a temporary restraining order the first time, that Hotze and other
respondents did not intend to appeal or make any other efforts to seek relief and it was,
therefore, safe for counsel to leave town on a scheduled vacation. Consequently, Mr.
Holloway was not even able to be present in the courtroom for the district court’s July 17
hearing.

                                                 3
      Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 4 of 10



order. Plaintiffs’ emergency motion to reconsider was of the denial of a temporary

restraining order. They never filed any motion for entry of a preliminary

injunction.

       Consequently, Defendants Turner and Houston First were never given any

advance notice that the July 17 emergency hearing would involve the entry of a

preliminary injunction. This Court should, therefore, dissolve its preliminary

injunction since it was issued in violation of federal law.

II.    The Court’s Order is Moot Because Houston’s First’s Obligations
       under the Contract with the Republican Party, if Any Remain, Have
       Expired by Their Own Terms

       It is undisputed that Houston First’s contractual obligation to rent and

provide convention services the RPT, if any remained, expired by the Contract’s

own terms on July 18. Consequently, the Court’s order is moot as to these

obligations. In addition, the Court purports to prevent Houston First from

terminating its Contract with the RPT when such contract was previously

terminated.

       The only portion of the Court’s order that is arguably not moot is the new

obligations, found nowhere in the parties’ contract, that the Court imposed sua

sponte and would enforce by contempt. They address a purported second

convention that may never take place and that has no constitutional

implications, if any rental agreement ever did.

                                         4
    Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 5 of 10



      According to news reports, the statutorily required portions of the

Republican Convention have been completed and all general sessions have been

adjourned. What remains, if anything, are meetings which cannot have any

constitutional dimension.

      Most important, even if they somehow did, this Court has no legal

authority to draft a new, commercial contract for the parties and seek to enforce

compliance with that compelled, commercial “agreement” by contempt.

Despite the specific requirements of Rule 65, this Court has not identified the

source of any such power or otherwise explained the reasons for its ruling even

though it is expressly required to do so. More important, it has not specified in

the Order the terms of the purported new contract.

      Plaintiffs have filed no pleading in this lawsuit that alleges breach of

contract or any other claims that would require this Court to construe, write, or

rewrite the contract between Houston First and the RPT. Consequently, because

this Court has no authority to impose a mandatory, future commercial

agreement on any party, the construction of the parties’ contract is not before

this Court, and the existing obligations, if any, of Houston First are moot.

Consequently, the Court’s order is moot and should be dissolved.

      These are not the only flaws with this Court’s order. It is improper legally and

jurisdictionally and Houston First and Turner will assert these flaws in their motions

                                          5
    Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 6 of 10



to dismiss, to which this filing is subject. Turner has already raised fatal problems

with such an order in its Bench Brief filed on July 15. However, these are two

main reasons why this particular order should be immediately dissolved.

                    ALTERNATIVELY, MOTION TO STAY

      Alternatively, and subject to the parties’ motion to dismiss, for all of the

reasons set forth above and in Defendants’ joint motion to stay, filed in the Fifth

Circuit and in this Court on July 17, and because this Court’s order fails to

comply with any essential requirement of Rule 65, this Court should stay its

preliminary injunction until the Fifth Circuit has had an opportunity to resolve

Defendants’ challenges.

                                     PRAYER

      Subject to later filed motions to dismiss, Petitioners Sylvester Turner and

Houston First jointly ask this Court to enter an order dissolving this Court’s

preliminary injunction, dated July 19, 2019, or, alternatively, staying this

Court’s preliminary injunction pending resolution by the Fifth Circuit.

                                       Respectfully submitted,




                                         6
Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 7 of 10




                               CITY OF HOUSTON LEGAL DEPARTMENT


                               By: /s/ Brian Amis
                                  RONALD C. LEWIS
                                  City Attorney
                                  State Bar No. 12305450
                                  ronald.lewis@houstontx.gov
                                  Suzanne Chauvin
                                  Chief, General Litigation Section
                                  State Bar No. 04160600
                                  suzanne.chauvin@houstontx.gov
                                  Brian A. Amis
                                  Senior Assistant City Attorney
                                  State Bar No. 24040424
                                  brian.amis@houstontx.gov
                                  Collyn A. Peddie
                                  Sr. Assistant City Attorney
                                  State Bar No. 15707300
                                  collyn.peddie@houstontx.gov
                                  Pierre Grosdidier
                                  Senior Assistant City Attorney
                                  State Bar No. 24059866
                                  pierre.grosdidier@houstontx.gov
                                  900 Bagby, 4th Floor
                                  Houston, Texas 77002
                                  832.393.6464 – Telephone
                                  832.393.6259 – Facsimile

                               Attorneys for Defendant
                               Mayor Sylvester Turner




                                 7
    Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 8 of 10



                                           Gregory Holloway
                                           Leah M. Homan
                                           TAYLOR, BOOK, ALLEN & MORRIS
                                            LLP
                                           1221 McKinney, Suite 4300
                                           Houston, Texas 77010
                                           gholloway@taylorbook.com
                                           lhoman@taylorbook.com

                                     Attorneys for Defendant
                                     Houston First Corporation




                        CERTIFICATE OF CONFERENCE

      I certify that I have attempted to confer [or other appropriate] with Jared
Ryker Woodfill, by email on July 20, 2020, but counsel has not responded to
my attempts.


                                      /s/ Brian Amis
                                     Brian A. Amis


                        CERTIFICATE OF SERVICE
      I hereby certify that on July 20, 2020, a copy of the foregoing was served
on the following named counsel as allowed by Rule 21a, Texas Rules of Civil
Procedure.


ATTORNEYS FOR PLAINTIFFS:
Jared Ryker Woodfill
Woodfill Law Firm, P.C.
3 Riverway, Suite 750
Houston, Texas 77056

                                       8
    Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 9 of 10



713.751.3080
713.751.3058 (fax)
Email: jwoodfill@woodfilllaw.com


ATTORNEYS FOR DEFENDANTS:
Todd Dickerson
Office of the Attorney General of Texas
300 W 15th Street
11th Floor, Mc-019
Austin, TX 78701
52-475-4082
Email: todd.dickerson@oag.texas.gov



OTHER COUNSEL:

Tyler B. Talbert
Benjamin C. Yelverton
SCANES & ROUTH, LLP
7901 Fish Pond Road, Suite 200
Waco, Texas 76702
talbert@scanesrouth.com
yelverton@scanesrouth.com

Warren Norred
C. Chad Lampe
NORRED LAW, PLLC
515 East Border Street
Arlington, Texas 76010
wnorred@norredlaw.com

Kevin Fulton
Briscoe Cane
FULTON STRAHAN LAW GROUP,
 PLLC
7676 Hilmont Street, Suite 191
Houston, Texas 77040
                                      9
  Case 4:20-cv-02104 Document 40 Filed on 07/20/20 in TXSD Page 10 of 10



kevin@fultonstrahan.com
briscoe@fultonstrahan.cm

Wade Emmert
REPUBLICAN PARTY OF TEXAS
211 East 7th Street, Suite 915
Austin, Texas 78701
counsel@texasgop.org




                                   /s/ Brian Amis
                                  Brian A. Amis




                                   10
